Case 1:18-cV-01156-.]TN-ESC ECF No. 1 filed 10/09/18 Page|D.l Page 1 of 8

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

 

 

 

 

VARNUM LLP, Case No.
Plaintiff, HONORABLE
v. MAGISTRATE
UNITED STATES DEPARTMENT OF COMPLAINT FOR DECLARATORY
LABOR, AND INJUNCTIVE RELIEF
Defendant.
/
VARNUM LLP
Counsel for Plaintiff
Perrin Rynders (P38221)
Aaron M. Phelps (P64790)
Seth Arthur (P82033)

Bridgewater Place, P.O. Box 352
Grand Rapids, MI 49501-03 52
(616) 336-6000
prynders@varnumlaw.com
amphelps@varnumlaw.com

sbarthur@VarnumlaW.com
/

 

NOW COMES Plaintiff, Vamum, LLP ("Varnum"), by and through its counsel, and
hereby states as its Complaint against Defendant the United States Department of Labor ("DOL")

as follows:

NATURE OF ACTION

l. This is an action under the Freedom of Information Act ("FOIA"), 5 U.S.C. § 552,
as amended, as Well as agency FOIA regulations, challenging the failure of the DOL to fulfill the
request of Varnum for documents relating to settlement and resolution of a former dispute
between Blue Cross Blue Shield of Michigan ("BCBSM") and the DOL. The DOL denied
Varnum's FOIA request, claiming Exemption 4 to FOIA applied to Withhold documents

containing confidential commercial information Subsequently, Varnum flled a Freedom of

l

Case 1:18-cV-01156-.]TN-ESC ECF No. 1 filed 10/09/18 Page|D.Z Page 2 of 8

Information Act Appeal ("FOIA Appeal") with the Solicitor of Labor, appealing the FOIA
request denial. Pursuant to 5 U.S.C. § 552(a)(6)(A)(ii), the DOL had 20 business days to review
and provide a decision on Varnum's FOIA Appeal. However, months after the 20 business day
time limitation expired, Varnum still has not received a determination on its FOIA Appeal.

2. This case seeks declaratory relief that the DOL is in violation of the FOIA, under
5 U.S.C. § 552(a)(3)(A), that documents Varnum requested in its FOIA request are not subject to
EXemption 4 of the FOIA, and that Varnum is entitled to the documents it requested in its FOIA
request. Also, this case seeks injunctive relief that the DOL immediately produce any and all
records that have been withheld from Varnum and that are responsive to Varnum's FOIA request.

PARTIES JURISDICTION AND VENUE

3. Varnum is a Michigan limited liability partnership, which provides legal services,
with its principal place of business in Grand Rapids, Michigan.

4. The DOL is a department within the executive branch of the United States
government, headquartered in Washington, D.C.

5. This action arises under a federal statute, the FOIA. Speciflcally, this Court has
subject matter jurisdiction pursuant to 5 U.S.C. § 552(a)(4)(B) and 5 U.S.C. § 552(a)(6)(C)(i)
because the DOL did not comply with the 20 business day time limitation for reviewing FOIA
appeals, and thereby Varnum constructively exhausted all administrative remedies under FOIA.

6. Venue is proper in this Court pursuant to 5 U.S.C. § 552(a)(4)(B) because
Varnum, as the complainant, resides in the Western District of Michigan.

GENERAL ALLEGATIONS

7. Varnum hereby incorporates by reference the allegations contained in the

preceding paragraphs

Case 1:18-cV-01156-.]TN-ESC ECF No. 1 filed 10/09/18 Page|D.S Page 3 of 8

A. VARNUM SENi)s A FOIA REouES'r To TH§. EBSA AND THE DOL's CHICAGO
REGIONAL SoLiCiToR's OFFICE

8. On February 8, 2018, Varnum sent a FOIA request to the DOL's Employee
Benefits Security Administration ("EBSA") and the DOL's Chicago Regional Solicitor's Office
("DOL Regional Office"). See attached Exhibit 1.

9. The FOIA request sought "a copy of any and all actual settlement agreement,
consent order, or similar settlement document of claims/enforcement related to Blue Cross Blue
Shield Michigan (BCBSM) in the past five years, evidencing resolution of the
investigation/dispute This request is directed to the matter involving BCBSM that was under
investigation by Craig Faulkner. This includes agreements between BCBSM and other parties or
the Department of Labor. Furthermore, we would like to receive a copy of, if it exists, any list of

companies that BCBSM was suggested to communicate or settle with to resolve this matter."

 

See id.
B. THE EBSA AND CHICAGO REGioNAL SoLICIToR's OFFICE DENY THE FOIA
REQUEST
10. On March 7, 2018, the EBSA responded to Varnum's FOIA request. See attached
Exhibit 2.

ll. The EBSA withheld "one thousand five hundred and eighty (l,580) pages, in
whole, pursuant to Exemption 4 which permits the withholding of trade secrets and commercial
or financial information" (emphasis in original). See id.

12. The EBSA specifically withheld documents "identifying BCBSM clients." See
ia’.

13. On March 13, 2018, the DOL Regional Office responded to Varnum's FOIA

request. See attached Exhibit 3.

Case 1:18-cV-01156-.]TN-ESC ECF No. 1 filed 10/09/18 PagelD.4 Page 4 of 8

l4. The DOL Regional Office withheld 609 pages of responsive documents, claiming
they were "exempt from disclosure because they contain '...commercial or financial information
obtained from a person and privileged or confidential."' See id.

15. The DOL Regional Office also attached an Exemption Chart, showing that the
withheld documents were BCBSM Monthly Reports that were required to be sent to the DOL
pursuant to a settlement agreement

C. VARNUM APPEALs THE FOIA DENIAL To THE DOL's SoLiCIToR oF LABoR
AND THE DOL DoEs NoT REPLY WITHIN 20 BUsINEss DAYs

l6. On April 30, 2018, Varnum sent a FOIA Appeal, appealing both FOIA request
denials, to the DOL's Solicitor of Labor, pursuant to 5 U.S.C. § 552(a)(6)(A)(ii) and 29 C.F.R §
70.22. See attached Exhibit 4.

l7. The DOL's Solicitor of Labor received Varnum's FOIA Appeal via certified mail
on May 7, 2018 at 7:27 a.m. See attached Exhibit 5.

18. Pursuant to 5 U.S.C. § 552(a)(6)(A)(ii) and 29 C.F.R § 70.25(a), the DOL's
Solicitor of Labor had 20 business days to process and respond to Varnum's FOIA Appeal.
Therefore, Varnum should have received a determination on the FOIA Appeal, by June 4, 2018.

l9. Due to the DOL's violation of 5 U.S.C. § 552(a)(6)(A)(ii) and 29 C.F.R §
70.25(a), Varnum constructively exhausted all administrative remedies.

20. However, months after June 4, 2018, Varnum had still not received a response
from the DOL's Solicitor of Labor. Varnum contacted the DOL and spoke with Mr. Ray Mitten
Jr., the DOL's counsel for FOIA Appeals.

21. Mr. Mitten informed Varnum that it had received Varnum's FOIA Appeal, but

due to 400 pending appeals, the DOL would not be able to meet the 20 business day time limit.

Case 1:18-cV-01156-.]TN-ESC ECF No. 1 filed 10/09/18 PagelD.B Page 5 of 8

Mr. Mitten also indicated that Varnum's appeal number was 180143 and that the DOL would
send Varnum a mailed acknowledgment

22. In September, Varnum again contacted the DOL, inquiring about Varnum's FOIA
Appeal. Mr. Mitten informed Varnum it would be several months before any decision was
made. Despite never receiving any mailed acknowledgement from the DOL, Mr. Mitten
provided Varnum the mailed acknowledgement on September 20, 2018, which was originally
dated June 25, 2018.

23. Had Varnum received the mailed acknowledgement when it was sent by the DOL,

it would have still exceeded the 20 business day requirement, which ended June 4, 2018. See

 

 

attached Exhibit 6.
COUNT I
VIOLATION OF THE FOIA:
(Unlawful Withholding of Agency Records)
24. Varnum hereby incorporates by reference the allegations contained in the
preceding paragraphs

25. As described above, the DOL has failed to comply with statutory deadlines and
failed to make responsive documents available to Varnum.

26. Varnum's FOIA request reasonably described the records at issue and adhered to
all applicable rules and regulations

27. The records requested by Varnum are within the DOL's control.

28. The requested documents do not fall within Exemption 4 of the FOIA, as
suggested by the DOL.

29. The DOL has withheld and continues to improperly withhold responsive agency

records from Varnum in violation of the FOIA, 5 U.S.C. §552(a)(3)(A). Varnum will suffer

Case 1:18-cV-01156-.]TN-ESC ECF No. 1 filed 10/09/18 PagelD.€ Page 6 of 8

irreparable injury from, and have no adequate legal remedy for, the DOL's illegal withholding of
agency documents

30. Varnum has constructively exhausted the applicable administrative remedies 5
U.S.C. §552(a)(6)(C)(i).

31. Varnum is entitled to injunctive relief compelling the DOL to produce the
requested agency records, pursuant to 5 U.S.C. §552(a)(4)(B).

PRAYER FOR RELIEF

Varnum respectfully requests that this Court enter judgment in its favor and against the
DOL as follows:

A. Declaring that the DOL is in violation of the FOIA, under 5 U.S.C. §552(a)(3)(A),
that documents Varnum requested in its FOIA request are not subject to Exemption 4 of the
FOIA, and that Varnum is entitled to the documents it requested in its FOIA request.

B. Ordering the DOL to immediately produce any and all records that have been
withheld from Varnum and that are responsive to Varnum's FOIA request.

C. Awarding reasonable attorneys' fees and other costs pursuant to 5 U.S.C. §
552(a)(4)(E); and

D. Awarding all other relief to which Varnum may be entitled.

Case 1:18-cV-01156-.]TN-ESC ECF No. 1 filed 10/09/18 PagelD.? Page 7 of 8

Dated: October 9, 2018

By:

Respectfully submitted,

VARNUM LLP
Counselfor Plaii/n‘ijr

/s/Aaron M Phelvs
Perrin Rynders (P3 8221)
Aaron M. Phelps (P64790)
Seth Arthur (P82033)

Business Address, Telephone, and E-Mail:

P.O. Box 352

Grand Rapids, MI 49501-0352
(616) 336-6000
pi‘vnders@varnumlaw.com

amphelps@varnumlaw.com

sbartliur@vamumlaw.com

Case 1:18-cV-01156-.]TN-ESC ECF No. 1 filed 10/09/18 PagelD.8 Page 8 of 8

CERTIFICATE OF SERVICE

I hereby certify that on October 9, 2018, I electronically filed the foregoing paper with
the Clerk of the Court using the ECF system which will send notification of such filing to
counsel of record.

By: /s/Aaron M Phelps
Perrin Rynders (P3 8221)
Aaron M. Phelps (P64790)
Seth Arthur (P82033)

Business Address, Telephone, and E-Mail:
P.O. Box 352
Grand Rapids, MI 49501-03 52
Drvnders(d),vamumlaw.com
amplielps&i)vamiimlaw.com
sbai‘thur@varnumlaw.colii

 

1401 1894_1 .docx

